Bell, Chief Judge.
Defendant appeals from a judgment for $322.56 arising from an employment agency contract entered into under Code Ann. § 84A-4101 et seq. The case was tried by the court. Defendant’s motion for an involuntary dismissal was denied as was her motion for a new trial.
At trial it was established that defendant had entered into a contract with plaintiff regarding job placement. It was also shown that plaintiff obtained employment for the defendant and in payment of the agreed fee for making this placement plaintiff executed a promissory note in the amount of $322.56 which had not been paid after demand. Plaintiff showed that it was a licensed employment agency. Held:
Defendant argues that the contract violated the requirements of Code Ann. § 84-4103 (a) (Ga. L. 1959, pp. 283, 290), and that plaintiff did not prove that it was in compliance with the employment agency statute. The defendant has failed to specify in her brief with any *45degree of particularity as to why this contract violates the statute. She has not indicated in what manner the plaintiff has failed to show compliance with the statute and how it would cause a reversal of the judgment. Our examination of the record and the statute fails to show this error.
Argued November 4, 1974
Decided February 7, 1975
Rehearing denied February 20,1975
Richard K. Greenstein, for appellant.

Judgment affirmed.


Quillian and Clark, JJ., concur.